


EXHIBIT 10.49
TENNECO


STRICTLY PRIVATE




Date: January 2012


Mr. Josep Fornos


Tenneco






Dear Josep,


We are delighted to provide you this Letter of Understanding to capture the
terms & conditions of your position, Executive Senior Vice President Europe,
South America and India, reporting to Hari Nair.


Your annual compensation will include a base salary and bonus elements, as per
below overview.


1) Base annual salary is 415.078 euro (payment is 13.92 times per year at a
monthly gross base pay of 29.819 euro per month);


2) TAVA annual bonus target of 332.062 euro;


3) Long term incentives: Stock Option, Restricted Stock and LTPU Target. Targets
for all these incentives are linked to an internal EICP 8 grade level and will
require annual Board approvals.


Important detailed information is contained in the attachment to this letter.


To confirm your acceptance, please sign and return one copy of this letter,
preceding your signature with the handwritten mention of "read and approved".
Please scan and return via email to Danny Pollaris for further processing.


Josep, we are pleased to offer you this and feel confident that you will find
this position to be challenging, as well as rewarding.




Hari Nair    








--------------------------------------------------------------------------------










Josep Fornos


The following information provides detail to your new position.


The specific provisions that will apply are described below:


1)     Your compensation (payroll) administration will be managed by Tenneco
Belgium.


2)
TAVA bonus: You will continue to be eligible for participation in Tenneco
Automotive's Value Added Incentive Compensation Program. For 2012 your bonus
target, in case of 100% achievement, would be 332.062 Euro on a pro-rata basis
for the number of months you have been employed, in the capacity of the above
position, for the Company in 2012.



3)
Medical insurance: The Company will arrange for you, your spouse and dependent
children an additional extra legal medical insurance.



4)
Travels to (employment) work locations (Belgium, France, Germany, Spain): The
Company will reimburse you reasonable travel costs for commuting from/and to
your home residence in Spain to the different other locations (Belgium, etc.).
You are requested to plan these travels well ahead to receive most economical
flight I travel tickets.





Social Security Programs & Benefit plans:


Your income will remain subject to Spanish social security contributions as long
as regulations will allow, and upon approval of the required documentation by
the different authorities.


An extra legal benefit plan, covering pension, life & disability will be
arranged for you.


Tax Equalization:


Upon approval of your Belgian non-resident tax status, your compensation will be
subject to income taxes in Belgium. Your ultimate annual tax liability,
applicable to your Tenneco professional income, will remain applicable at 40%
maximum.


A professional tax adviser (KPMG) will conduct an interview to ensure your
familiarity with all tax requirements & reporting. For each year in which you
are on the assignment, and for the following year if required, they will also
prepare your countries required tax returns.


Additionally, they will provide the Company with a statement of the tax
liability on your total professional income subject to certain limitations. The
Company will pay tax preparation fees.


Please note that the terms of this offer may be changed from time to time as
legal requirements may dictate, new practices may require, or for other reasons
at the discretion of the Company.


Notice period: in case of dismissal by the Company, for a reason different than
serious negligence or serious misconduct, a 2 year severance program will be
provided.


The laws and policies of Tenneco-Spain will govern the terms and conditions of
your employment.




Tenneco












Josep Fornos: /s/ Josep Fornos    
Signature/Date




